                                           Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 1 of 25




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ILLUMINA, INC., et al.,                           Case No. 19-cv-03770-WHO
                                                        Plaintiffs,
                                   8
                                                                                             CLAIM CONSTRUCTION ORDER
                                                  v.
                                   9
                                                                                             Re: Dkt. Nos. 97, 98
                                  10       BGI GENOMICS CO., LTD, et al.,
                                                        Defendants.
                                  11

                                  12           The parties in this matter, plaintiffs Illumina Inc. and Illumina Cambridge Ltd.
Northern District of California
 United States District Court




                                  13   (collectively, “Illumina”) and defendants BGI Genomics Co., Ltd., BGI Americas Corp., MGI

                                  14   Tech Co., Ltd., MGI Americas, Inc., and Complete Genomics, Inc. (collectively, “BGI”) assert

                                  15   claims for infringement against the other. They request construction of six terms from two patents

                                  16   asserted by Illumina and four terms from one patent asserted by BGI, which all relate to

                                  17   sequencing of nucleic acids. My constructions are below.

                                  18                                             BACKGROUND

                                  19           BGI and Illumina are competitors in the field of genomic sequencing.1 Illumina filed the

                                  20   complaint in this matter on June 27, 2019. Illumina I, Dkt. No. 1. It alleges that BGI infringes

                                  21   U.S. Patent No. 9,410,200 (the “’200 Patent”) and 7,566,537 (the “’537 Patent”) by selling its

                                  22   sequencers and related reagents (collectively, “standardMPS”). Id. ¶¶ 2, 33-44. Illumina asserts

                                  23   that BGI’s standardMPS sequencers infringe claim 1 of the ’537 Patent and claim 1 of the ’200

                                  24   Patent. Id. ¶¶ 35, 37, 41. BGI filed counterclaims, alleging that Illumina’s DNA sequencing

                                  25

                                  26   1
                                         This matter (“Illumina I”) is related to Illumina Inc., et al., v. BGI Genomics Co., Ltd., et al.,
                                  27   Case No. 20-cv-1465 (N.D. Cal.) (“Illumina II”), in which Illumina alleges that BGI infringes
                                       different patents by making, selling, and using a different set of products. Further background in
                                  28   this matter is discussed in to Illumina Inc., et al., v. BGI Genomics Co., Ltd., et al., Case No. 19-
                                       cv-3770, Dkt. No. 185. (N.D. Cal.).
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 2 of 25




                                   1   systems infringe claims 1-3 and 5 of its U.S. Patent No. 9,944,984 (“’984 Patent”). Dkt. No. 94 ¶

                                   2   10.

                                   3          The technology of all of the patents at issue relate to sequencing of deoxyribonucleic acid

                                   4   (“DNA”), which has significant value for understanding the human genome and researching

                                   5   diseases and genetic conditions, among other things. Dkt. No. 97 at 1. DNA takes the form of a

                                   6   “double helix” that is comprised of two strands of molecules called nucleotides. Dkt. No. 98 at 3.

                                   7   Every nucleotide consists of a sugar molecule and a phosphate molecule, which form the

                                   8   “backbone” of each DNA strand, and a chemical base that binds with a complementary chemical

                                   9   base in the other strand (often described as the “rung” of the DNA “ladder”). Id. at 2-3. The

                                  10   chemical base may be one of four molecules: adenine, guanine, cytosine, and thymine. Id. at 3.

                                  11   Each one of these molecules binds or pairs with only one other molecule; for example, guanine

                                  12   only pairs with cytosine and adenine only pairs with thymine. Id. Each party’s patented
Northern District of California
 United States District Court




                                  13   technology is discussed further below.

                                  14                                         LEGAL STANDARD

                                  15          Claim construction is a matter of law. See Markman v. Westview Instruments, Inc., 517

                                  16   U.S. 370, 372 (1996); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

                                  17   “Generally, a claim term is given its ordinary and customary meaning—the meaning that a term

                                  18   would have to a person of ordinary skill in the art [“POSITA”] in question at the time of the

                                  19   invention.” Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1320 (Fed. Cir. 2016)

                                  20   (internal quotation marks and citation omitted). In determining the proper construction of a claim,

                                  21   a court begins with the intrinsic evidence of record, consisting of the claim language, the patent

                                  22   specification, and, if in evidence, the prosecution history. Phillips v. AWH Corp., 415 F.3d 1303,

                                  23   1312–17 (Fed. Cir. 2005); see also Vitronics, 90 F.3d at 1582. “A claim term used in multiple

                                  24   claims should be construed consistently . . . .” Inverness Med. Switzerland GmbH v. Princeton

                                  25   Biomeditech Corp., 309 F.3d 1365, 1371 (Fed. Cir. 2002).

                                  26          “The appropriate starting point . . . is always with the language of the asserted claim itself.”

                                  27   Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998). “[T]he ordinary

                                  28   and customary meaning of a claim term is the meaning that the term would have to a person of
                                                                                         2
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 3 of 25




                                   1   ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

                                   2   of the patent application.” Phillips, 415 F.3d at 1313. “There are only two exceptions to this

                                   3   general rule: 1) when a patentee sets out a definition and acts as his own lexicographer, or 2) when

                                   4   the patentee disavows the full scope of a claim term either in the specification or during

                                   5   prosecution.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).

                                   6   Such redefinition or disavowal need not be express to be clear. Trustees of Columbia Univ. in City

                                   7   of New York v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016).

                                   8           Like a person of ordinary skill in the art, courts read terms in the context of the claim and

                                   9   of the entire patent, including the specification. Phillips, 415 F.3d at 1313. The specification is

                                  10   “the single best guide to the meaning of a disputed term.” Vitronics, 90 F.3d at 1582. “The

                                  11   construction that stays true to the claim language and most naturally aligns with the patent’s

                                  12   description of the invention will be, in the end, the correct construction.” Renishaw PLC v.
Northern District of California
 United States District Court




                                  13   Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). The court may also consider

                                  14   the prosecution history of the patent, if in evidence. Markman, 52 F.3d at 980. The prosecution

                                  15   history may “inform the meaning of the claim language by demonstrating how the inventor

                                  16   understood the invention and whether the inventor limited the invention in the course of

                                  17   prosecution, making the claim scope narrower than it would otherwise be.” Phillips, 415 F.3d at

                                  18   1317 (citing Vitronics, 90 F.3d at 1582–83); see also Chimie v. PPG Indus., Inc., 402 F.3d 1371,

                                  19   1384 (Fed. Cir. 2005) (“The purpose of consulting the prosecution history in construing a claim is

                                  20   to exclude any interpretation that was disclaimed during prosecution.”) (internal quotations

                                  21   omitted).

                                  22           In most situations, analysis of this intrinsic evidence alone will resolve claim construction

                                  23   disputes, Vitronics, 90 F.3d at 1583; however, a court can further consult “trustworthy extrinsic

                                  24   evidence” to compare its construction to “widely held understandings in the pertinent technical

                                  25   field,” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1309 (Fed. Cir. 1999).

                                  26   Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

                                  27   including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d at

                                  28   980. All extrinsic evidence should be evaluated in light of the intrinsic evidence, Phillips, 415
                                                                                            3
                                            Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 4 of 25




                                   1   F.3d at 1319, and courts should not rely on extrinsic evidence in claim construction to contradict

                                   2   the meaning of claims discernible from examination of the claims, the written description, and the

                                   3   prosecution history, Pitney Bowes, 182 F.3d at 1308 (citing Vitronics, 90 F.3d at 1583).

                                   4   I.       ’537 AND ’200 PATENTS

                                   5            A. Technology

                                   6            Illumina’s asserted patents claim several aspects related to a DNA sequencing method

                                   7   known as sequencing-by-synthesis (“SBS”). Dkt. No 98 at 2-3. SBS uses the complementary

                                   8   pairing of nucleotide bases in order to sequence unknown DNA molecules. Id. It is possible to

                                   9   determine the sequence of one strand of a DNA molecule to be sequenced, often called target

                                  10   DNA, by identifying the sequence of the complementary nucleotides that bind with it. Id. at 3. In

                                  11   SBS, nucleotides are “incorporated” or bound to the target DNA strand and then “read” one by

                                  12   one. Id. In other words, nucleotides are added one at a time to bind with a complementary
Northern District of California
 United States District Court




                                  13   nucleotide base in the target DNA strand, and each time a nucleotide is added it is identified as

                                  14   adenine, guanine, cytosine, or thymine. Id. In this way, it is possible to determine the sequence of

                                  15   the target DNA strand.

                                  16            Illumina’s patents describe a process by which target DNA is first immobilized upon a

                                  17   surface (such as glass), copied, and treated with a sequencing primer. Id. at 4. Nucleotides are

                                  18   then added to the strand, generally by using an enzyme that can catalyze the incorporation of a

                                  19   new nucleotide to the target strand. Id. Each nucleotide contains a “blocking group,” also known

                                  20   as a “protecting group,” that prevents the next nucleotide from binding to the target DNA strand.

                                  21   Id. at 5. This blocking group is removable, however, so that once the nucleotide is read it can be

                                  22   removed and the next nucleotide incorporated. Id. Illumina’s patents also claim nucleotides that

                                  23   contain unique chemical labels that are detectable so as to allow the reading of each nucleotide.

                                  24   Id.

                                  25            The ’537 and ’200 Patents are both titled “Labelled Nucleotides.” The ’200 Patent is a

                                  26   continuation of the ’537 Patent, and the parties seek constructions of the same terms at issue in

                                  27   both patents. Id. at 6. According to the invention in both patents, nucleotides that are added to the

                                  28   target DNA have a different florescent label for each chemical base, such that the florescent label
                                                                                         4
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 5 of 25




                                   1   allows differentiation between nucleotides that have adenine, guanine, cytosine, or thymine bases.

                                   2   ’537 Patent 1:47-54. This label is linked to the nucleotide via a cleavable linker group attached to

                                   3   the base. Id. 2:3-18, 2:50-3:3. The use of a cleavable linker (as opposed to one that cannot be

                                   4   removed) is important because it allows the label to be removed after each nucleotide is read. Id.

                                   5   6:4-8. In this way, the label will not interfere with the reading of the next nucleotide’s label. Id.

                                   6   In addition, each nucleotide also has a blocking group attached its sugar molecule that can also be

                                   7   removed. Id. 2:26-31. The blocking group attaches to an oxygen atom on the sugar molecule, at

                                   8   either the 2′ or the 3′ position. Id. 2:41-43; ’200 Patent 8:28-35. When the blocking group is

                                   9   removed, it exposes a structure on the sugar molecule, a 3′ OH group, that allows a new nucleotide

                                  10   to bind to it. ’537 Patent 2:25-29. Thus, while the blocking group is still attached to the

                                  11   nucleotide, no more nucleotides can bind to the existing strand, which allows for the ability to read

                                  12   the nucleotide (using the detectable label) before another one is added. Id. 7:51-57.
Northern District of California
 United States District Court




                                  13          B. Claim Construction

                                  14          The parties agree on the construction of the following two terms:
                                        Claim Term                                     Agreed Construction
                                  15
                                        “nucleotide”                                   “A ‘nucleotide’ consists of a nitrogenous base,
                                  16                                                   a sugar, and one or more phosphate groups.
                                                                                       The term nucleotide encompasses analogs and
                                  17                                                   derivatives of nucleotides. A ‘derivative’ or
                                                                                       ‘analog’ of a nucleotide means a compound or
                                  18                                                   molecule whose core structure is the same as,
                                                                                       or closely resembles that of, a nucleotide, but
                                  19
                                                                                       which has a chemical or physical modification,
                                  20                                                   such as a different or additional side groups,
                                                                                       which allows the derivative nucleotide to be
                                  21                                                   linked to another molecule.”
                                        “disulphide linkage”                           “A chemical linkage including an S-S bond.”
                                  22
                                       Dkt. No. 79-1 at 2. The parties dispute four terms, and I construe them as follows.
                                  23
                                                    1.   “incorporating into the nucleic acid molecule”
                                  24    Term                 Illumina’s Proposal      BGI’s Proposal               Court’s Ruling
                                  25    “incorporating       No construction          “using an enzyme to          “incorporating into the
                                        into the nucleic     necessary                add, at the 3′ end of        nucleic acid molecule at
                                  26    acid molecule”                                the nucleic acid             the 3′ end”
                                                                                      molecule”
                                  27
                                              The dispute between the parties regarding this term is whether “incorporating into” the
                                  28
                                                                                          5
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 6 of 25




                                   1   nucleic acid molecule or target DNA requires the use of an enzyme. BGI argues that “[b]ecause

                                   2   the specification ‘repeatedly and consistently characterizes’ ‘incorporation’ as using an enzymatic

                                   3   means, it should be construed accordingly.” Dkt. No. 112 at 7. It points out, and Illumina does

                                   4   not dispute, that all embodiments of the invention disclosed in the ’537 Patent involve enzymatic

                                   5   incorporation. Id. at 8.

                                   6          Illumina responds that “BGI has failed to point to any evidence in the prosecution history

                                   7   to show that Illumina or the Patent Office understood the term ‘incorporating’ to mean only

                                   8   enzymatic incorporation to justify limiting the claim scope here,” in contrast with the plain and

                                   9   ordinary meaning. Dkt. No. 115 at 3. It also points to claim 2, which describes “[t]he method of

                                  10   claim 1, wherein said incorporating is accomplished via a terminal transferase, a polymerase or a

                                  11   reverse transcriptase.” Dkt. No. 98 at 8. It argues that this claim indicates that claim 1 is not

                                  12   meant to require enzymatic incorporation. Id.
Northern District of California
 United States District Court




                                  13          Other claims in the patent, such as claim 2, can shed light on the meaning of a claim term,

                                  14   and “the presence of a dependent claim that adds a particular limitation gives rise to a presumption

                                  15   that the limitation in question is not present in the independent claim.” Phillips, 415 F.3d at 1314–

                                  16   15. However, the description in claim 2 does not clearly support Illumina’s construction. As BGI

                                  17   points out, this claim specifies only three of many possible enzymes that may be used to achieve

                                  18   incorporation. Dkt. No. 112 at 9. With this in mind, claim 2 could be read to show that claim 1

                                  19   does require use of an enzyme and claim 2 describes preferred enzymes. Therefore, the language

                                  20   of claim 2 is ambiguous with respect to the construction of “incorporating” as used in claim 1.

                                  21          Looking to the language of the specification, BGI is correct that “when a patent ‘repeatedly

                                  22   and consistently’ characterizes a claim term in a particular way, it is proper to construe the claim

                                  23   term in accordance with that characterization.” GPNE Corp. v. Apple Inc., 830 F.3d 1365, 1370

                                  24   (Fed. Cir. 2016). In addition, in certain circumstances courts will limit claim terms in accordance

                                  25   with the only disclosed embodiments of the invention. See Wang Labs., Inc. v. Am. Online, Inc.,

                                  26   197 F.3d 1377, 1383 (Fed. Cir. 1999). But at the same time, it is well-established that courts

                                  27   should not import limitations from the specification into the claim terms where there is no “clear

                                  28   disavowal of claim scope” by the patentee. Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313,
                                                                                          6
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 7 of 25




                                   1   1327 (Fed. Cir. 2002).

                                   2           The Federal Circuit “has narrowly construed claim terms in light of the preferred

                                   3   embodiment when the patent has described the preferred embodiment as the invention itself.”

                                   4   SunRace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1305 (Fed. Cir. 2003). In addition,

                                   5   “[w]hether an invention is fairly claimed more broadly than the ‘preferred embodiment’ in the

                                   6   specification is a question specific to the content of the specification, the context in which the

                                   7   embodiment is described, the prosecution history, and if appropriate the prior art, for claims

                                   8   should be construed, when feasible, to sustain their validity.” Wang Labs, 197 F.3d at 1383.

                                   9           Here, it is undisputed that the patent specification only discloses embodiments that employ

                                  10   enzymatic incorporation, and that such incorporation is preferred. The summary of the invention

                                  11   states that
                                                      In the present invention, a nucleoside or nucleotide molecule is linked
                                  12                  to a detectable label via a cleavable linker group attached to the base,
Northern District of California
 United States District Court




                                                      rendering the molecule useful in techniques using Labelled
                                  13                  nucleosides or nucleotides, e.g., sequencing reactions, polynucleotide
                                                      synthesis, nucleic acid amplification, nucleic acid hybridization
                                  14                  assays, single nucleotide polymorphism studies, and other techniques
                                                      using enzymes such as polymerases, reverse transcriptases, terminal
                                  15                  transferases, or other DNA modifying enzymes.
                                  16   ’537 Patent 2:3-18 (emphasis added). Once again, this shows that enzymes are preferred aspects

                                  17   of the invention, but is not a clear disavowal of incorporation using non-enzymatic means.

                                  18           The remaining intrinsic and extrinsic record in this case provides little additional context

                                  19   with respect to this meaning. BGI points to the testimony of Illumina’s expert in a prior

                                  20   proceeding, who stated that he interpreted “incorporation” in the context of the patent as

                                  21   “polymerase mediated incorporation.” Dkt. No. 112 at 9. However, the patent plainly

                                  22   contemplates a broader definition of “incorporation” than incorporation using the specific enzyme

                                  23   polymerase, and this expert did not provide an opinion on claim construction in the prior

                                  24   proceeding. Dkt. No. 112-2 at 23:17-25:2. Accordingly, this testimony is not useful to construing

                                  25   the term at issue.

                                  26           Second, BGI states that the patents incorporate by reference and claim priority to a British

                                  27   patent application that states that the claimed molecule “is useful in techniques where the labelled

                                  28   molecule is to interact with an enzyme.” Dkt. No. 112 at 10-11. This evidence is also not helpful
                                                                                          7
                                           Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 8 of 25




                                   1   in determining the scope of the term. The British patent application, like the ’537 Patent

                                   2   specification, merely states that incorporation by enzymes is preferred.

                                   3           Although this is a close question, I am not persuaded that the patentee clearly disavowed

                                   4   incorporation by non-enzymatic means or that it is appropriate to limit the term in this way. Using

                                   5   an enzyme to incorporate a nucleotide is not so central to the invention as to be considered the

                                   6   invention itself. The inventive aspect of the patent is not the use of enzymes in incorporation, but

                                   7   the properties of the nucleotides that are used in that process. Moreover, the plain meaning of

                                   8   “incorporation” is broader than incorporation by enzymatic means.2 As Illumina points out and

                                   9   BGI does not dispute, other methods of incorporation were known at the time of the claimed

                                  10   invention and could potentially have been used with the claimed invention. Dkt. No. 98 at 9; Dkt.

                                  11   No. 112 at 10. There is no clear indication in the patent that the patentee intended the claims to be

                                  12   limited to enzymatic incorporation or that enzymatic incorporation was necessary to practice the
Northern District of California
 United States District Court




                                  13   invention; if anything, the patent describes broader alternative methods of incorporation. See ’537

                                  14   Patent 2:3-6 (nucleotides are “useful in techniques using Labelled nucleosides or nucleotides);

                                  15   3:60-62 (“The nucleotides/nucleosides are suitable for use in many different DNA-based

                                  16   methodologies”).

                                  17           At oral argument, BGI asserted that it is not arguing that there was a “clear disavowal” of

                                  18   the patent scope, but bases its argument on “single embodiment” cases. Dkt. No. 179 10:17-22.

                                  19   These cases are distinguishable. In GPNE, the court noted that the prosecution history of the

                                  20   patent supported its construction that limited the term as it was consistently described in the

                                  21   specification, and that the term was used over 200 times throughout the specification. 830 F.3d at

                                  22   1369–71. In Choon’s Design, LLC v. Idea Vill. Prod. Corp., the court noted that the context of the

                                  23   patent and the dependent claims supported the construction at issue, and found that the broader

                                  24   construction “would eliminate these benefits [of the invention] and expand the scope of the claims

                                  25

                                  26
                                       2
                                         The parties extensively dispute Dr. Sutherland’s testimony as to the meaning of “incorporation,”
                                       but this dispute is largely directed to the use of the term in the ’537 Patent, and not the plain and
                                  27   ordinary meaning. See Dkt. Nos. 163, 165. Dr. Sutherland’s assertion that a POSITA would most
                                       typically use the term “incorporation” when referring to enzymatic means, Dkt. No. 112-28 ¶ 53,
                                  28   is undermined by his use of the same term to refer to enzymatic incorporation and his recognition
                                       that chemical incorporation methods were available. Id. ¶ 52; Dkt. No. 163-6.
                                                                                            8
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 9 of 25




                                   1   beyond the specification.” 776 F. App’x 691 at 695–96 (Fed. Cir. 2019). And in Barkan Wireless

                                   2   Access Techs., L.P. v. Cellco P’ship, the court rejected a reading of a term as encompassing WiFi

                                   3   and cellular technology based upon the fact that the entire patent was characterized by WiFi. 748

                                   4   F. App’x 987, 991 (Fed. Cir. 2018). These cases involved claim terms that were central to the

                                   5   invention, with persuasive additional evidence that the patentee intended the to limit the term.

                                   6          BGI argues that the patent contains such additional evidence because it states that the

                                   7   invention provided benefits over prior art by reducing “steric hindrance with the polymerase

                                   8   enzyme.” See ’537 Patent 7:54-57. But this reference to a preferred embodiment is mentioned

                                   9   only once and is not fairly characterized as a key benefit of the invention. It does not suffice to

                                  10   limit the term “incorporation” in claim 1 in the context of the rest of the specification and record.

                                  11   As discussed, the intrinsic record does not reflect BGI’s limitation of the claim term, the

                                  12   specification does not “make[] clear that the invention does not include” this feature, and the
Northern District of California
 United States District Court




                                  13   incorporation of nucleotides by an enzyme is not so central to the invention as to be the invention

                                  14   itself. SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341 (Fed.

                                  15   Cir. 2001). Accordingly, I will not construe the term in a way that limits it to enzymatic

                                  16   incorporation.

                                  17          Finally, the parties briefly dispute whether it is appropriate to include “at the 3′ end of the

                                  18   nucleic acid molecule” to this term, although neither side provides robust analysis on this point.

                                  19   Unlike the use of an enzyme for incorporation, the patent clearly and unequivocally states that

                                  20   incorporation occurs at the 3′ end of the sugar, and repeatedly refers to exposure of the 3′-OH

                                  21   group. Illumina’s only argument that the construction should not include “on the 3′ end” is limited

                                  22   to an argument that such inclusion is not in accord with the plain meaning of “incorporating,”

                                  23   Dkt. No. 115 at 2, and that it is possible to incorporate at other locations during synthesis. Dkt.

                                  24   No. 163 at 2. However, Illumina fails to address the term at all in light of the specification and the

                                  25   claim, which clearly demonstrates that incorporation must occur at the 3′ end of the sugar. See

                                  26   ’537 Patent 2:27-28 (“The protecting group can be removed to expose a 3′-OH”); id. 19:57-59

                                  27   (“said protecting group can be modified or removed to expose a 3′-OH group”).

                                  28          Accordingly, I construe the term “incorporating into the nucleic acid molecule” as
                                                                                         9
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 10 of 25




                                   1   “incorporating into the nucleic acid molecule at the 3′ end.”

                                   2                  2.      “said protecting group can be modified or removed to expose a 3′ OH

                                   3                           group”
                                        Term                  Illumina’s Proposal        BGI’s Proposal            Court’s Ruling
                                   4
                                        “said protecting      No construction            Indefinite                No construction
                                   5    group can be          necessary                                            necessary
                                        modified or
                                   6    removed to
                                        expose a 3′ OH
                                   7    group”
                                   8          The protecting group as described in the ’537 and ’200 Patents may be attached to either
                                   9   the 2′ or the 3′ carbon atom of the sugar molecule of the nucleotide, or both. ’537 Patent 7:59-64;
                                  10   ’200 Patent 8:30-35. The central question with respect to the term “said protecting group can be
                                  11   modified or removed to expose a 3′ OH group” is whether the “modification” of the protecting
                                  12   group as contemplated by the patents is impossible and renders the term indefinite. BGI contends
Northern District of California
 United States District Court




                                  13   that the term is indefinite because “a POSITA cannot discern how a 3’-protecting group could be
                                  14   ‘modified’ to expose a 3’-OH in any way that is different than, or alternative to, ‘removal’ of the
                                  15   3’-protecting group.” Dkt. No. 112 at 12. In order to expose a 3′ OH group as described in the
                                  16   invention of the patents, the 3′-protecting group must be entirely removed; thus, “modification” is
                                  17   impossible. Id.
                                  18          “A claim is invalid for indefiniteness if its language, when read in light of the specification
                                  19   and the prosecution history, fail[s] to inform, with reasonable certainty, those skilled in the art
                                  20   about the scope of the invention.” Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377
                                  21   (Fed. Cir. 2015) (citation and internal quotations omitted). A patent is presumed valid under 35
                                  22   U.S.C. § 282. Id. The parties do not dispute that in the prior IPRs, indefiniteness was not at issue.
                                  23   However, Illumina highlights that the Patent Trial and Appeal Board did not affirmatively find the
                                  24   term to be indefinite and argues that prior argument contradicts BGI’s indefiniteness argument.
                                  25   Dkt. No. 115 at 6-9.
                                  26          The scope of the invention in the ’537 and ’200 Patents is the ability of the deblocking
                                  27   group, when desired, to expose the 3′ OH group on the nucleotide such that another nucleotide can
                                  28   bond with it. Although this is accomplished via removal of the deblocking group, the patent’s use
                                                                                         10
                                           Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 11 of 25




                                   1   of the word “modify” suggests another possibility.3 Illumina presents two ways in which the

                                   2   protecting group can be “modified” without being removed. Dkt. No. 98 at 12-13. First, “the

                                   3   protecting group can be attached at both the 3′ and 2′ positions, and can be cleaved to expose the 3′

                                   4   OH group.” ’200 Patent 8:33-35. Alternatively, for the 2′ position, making the protecting group

                                   5   smaller may allow for deblocking without removal of the protecting group. Dkt. No. 115 at 9.

                                   6           BGI appears to concede that if the protecting group is attached to the 2′-position, as

                                   7   claimed in the ’537 Patent, it could be made smaller to expose the 3′ OH group. Dkt. No. 112 at

                                   8   13. Thus, there is no real dispute that this term is not indefinite as it is used in the ’537 Patent

                                   9   because the protecting group can be “modified” by being made smaller. By contrast, although the

                                  10   ’200 Patent contemplates that the protecting group can be attached at both the 3′ and 2′ positions,

                                  11   its claims are limited to protecting groups attached to the 3′ position. ’200 Patent 20:63-67, 22:1-

                                  12   4. According to BGI, this renders the claim indefinite. But while the ’200 Patent claims
Northern District of California
 United States District Court




                                  13   attachment of the protecting group “via the 3′ oxygen atom,” id. 20:64, it does not preclude the

                                  14   possibility of attachment at the 2′ oxygen atom as well.

                                  15           In addition, Illumina argues that “a POSITA would appreciate that the claim language was

                                  16   intended to cover the full scope of processes that could expose the 3′ OH group.” Dkt. No. 115 at

                                  17   9-10. The process used to expose the 3′ OH group could be two-part, with the protecting group

                                  18   being first modified and then removed in a two-stage reaction. Id. at 10. Illumina provides an as

                                  19   example an azidomethyl being modified to an aminomethyl prior to removal. Id. This represents

                                  20   another way in which a protecting group may be “modified” in the ’537 and ’200 Patents.

                                  21           In light of the claim terms and specification, I conclude that the use of the word “modified”

                                  22   in the ’200 and ’537 Patents does not appear to render the term indefinite. A POSITA would

                                  23   reasonably understand that, in certain circumstances, a protecting group may expose the 3′ OH

                                  24   group by “modification” such as removal from the 3′ but not the 2′ position, if the protecting group

                                  25

                                  26   3
                                         I note that there is some merit to Illumina’s statement that BGI’s arguments at times appear to
                                  27   challenge enablement challenge, as opposed to indefiniteness. Dkt. No. 98 at 12. BGI has not put
                                       forward a persuasive argument that a POSITA would not be able to determine the scope of the
                                  28   invention such that he or she would not understand what conduct would be infringing, but rather
                                       that “modification” is impossible.
                                                                                          11
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 12 of 25




                                   1   is attached to both, or by a process in which the protecting group is removed in more than one

                                   2   stage. At any rate, the scope of the invention would not have been unclear to a POSITA. No

                                   3   construction is necessary. That said, at oral argument, BGI expressed its intent to raise the issue

                                   4   of indefiniteness after completion of expert discovery, and I will review its further argument then.

                                   5   Dkt. No. 179 26:3-11. At this stage, I find that the term “said protecting group can be modified or

                                   6   removed to expose a 3′ OH group” is not indefinite and find that the term does not need

                                   7   construction.

                                   8                   3.   “comprises an azido group” or “comprising an azido group”
                                        Term                    Illumina’s Proposal BGI’s Proposal         Court’s Ruling
                                   9
                                        “[comprises/comprising] “an azido group is a “includes at least an “includes at least an
                                  10    an azido group”         chemical moiety of    azido group (i.e. a  azido group (i.e. a
                                                                the structure         group of three       group of three
                                  11                            C(R4)(R5) – N3        nitrogen atoms       nitrogen atoms
                                                                where R4 is H or      covalently linked,   covalently linked,
                                  12                            alkyl and R5 is H or represented as (–     represented as (–
Northern District of California
 United States District Court




                                                                alkyl and ‘alkyl’     N3))”                N3))”
                                  13
                                                                refers to groups
                                  14                            having 1 to 8 carbon
                                                                atoms”
                                  15
                                              The dispute between the parties with respect to this term centers on whether the “azido
                                  16
                                       group” should be limited to the group described in Figure 3 of the ’537 Patent, or whether it
                                  17
                                       should have a broader meaning that more closely tracks the plain and ordinary meaning of the
                                  18
                                       term. BGI proposes a construction that it contends is in accord with the plain and ordinary
                                  19
                                       understanding of the chemical structure of an “azido group.” Dkt. No. 112 at 13-14. By contrast,
                                  20
                                       Illumina argues that the construction should be governed by the specific structure disclosed in
                                  21
                                       Figure 3 of the ’537 Patent. Dkt. No. 98 13-14. The group disclosed in Figure 3 is a particular
                                  22
                                       type of azido group (e.g., an azidomethyl), while BGI contends that “azido group” can encompass
                                  23
                                       other molecules as well. Dkt. No. 112 at 16.
                                  24
                                              I find BGI’s construction of the term to be more appropriate. As discussed above, it is
                                  25
                                       inappropriate to import limitations from the specification, absent “clear disavowal of claim scope”
                                  26
                                       by the patentee. Teleflex, 299 F.3d at 1327. For this reason, it is also improper to limit a claim
                                  27
                                       term as described in a drawing. MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323,
                                  28
                                                                                        12
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 13 of 25




                                   1   1333-34 (Fed. Cir. 2007) (“Limiting claims from the specification is generally not permitted

                                   2   absent a clear disclosure that the patentee intended the claims to be limited as shown”); compare

                                   3   Arlington Indus., Inc. v. Bridgeport Fittings, Inc., 632 F.3d 1246, 1254 (Fed. Cir. 2011) (“This

                                   4   court has, on occasion, supplied a definition by implication, if the specification manifests a clear

                                   5   intent to limit the term by using it in a manner consistent with only a single meaning”).

                                   6          The ’537 Patent repeatedly describes Figure 3 as being exemplary. See ’537 Patent 4:11-

                                   7   12 (“[s]ome suitable functional groups for R1 and R2 include the structures shown in FIG. 3”); id.

                                   8   4:17-18 (“FIG. 3 shows some functional molecules useful in the invention”); id. 7:67-8:1 (“Some

                                   9   examples of such protecting groups are shown in FIG. 3”). Illumina has pointed to no evidence in

                                  10   the specification or in the extrinsic record that the patentee intended the azido group in claim 1 of

                                  11   the ’537 Patent and claim 1 of the ’200 Patent to be limited to the structure in Figure 3. If the

                                  12   patentee had wanted to limit the claim to azidomethyl, it could have used that term instead of the
Northern District of California
 United States District Court




                                  13   broader term “azido group.” By contrast, Dr. Sutherland has provided persuasive evidence that

                                  14   BGI’s proposed definition comports with the plain and ordinary meaning of “azido group.” Dkt.

                                  15   No. 112-28 ¶¶ 39-46.

                                  16          Moreover, the patent states that “[s]uitable protecting groups will be apparent to the skilled

                                  17   person, and can be formed from any suitable protecting group disclosed in Green[e] and Wuts.”

                                  18   ’537 Patent 7:65-67. Illumina argues that “[a] POSITA reviewing the claim language and the

                                  19   specification as a whole would understand that although Greene and Wuts discloses a wide variety

                                  20   of protecting groups, the ‘azido group’ in the context of the asserted claims corresponds to the

                                  21   azido structure shown in Figure 3 of the ’537 Patent, as reflected in Illumina’s construction.” Dkt.

                                  22   No. 115 at 14. It also states that “the azido structure in Illumina’s construction is the only

                                  23   protecting group that is found in both Fig. 3 of the ’537 Patent and the examples that BGI

                                  24   identified from Greene and Wuts.” Id. However, Illumina provides no expert testimony or other

                                  25   support for this argument. As BGI points out, Greene and Wuts discloses several structures that

                                  26   include an azido group and thus could be removed to expose a 3′-OH group. Dkt. No. 112 at 16.

                                  27          Therefore, the term ““[comprises/comprising] an azido group” is construed as “includes at

                                  28   least an azido group (i.e. a group of three nitrogen atoms covalently linked, represented as (–
                                                                                         13
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 14 of 25




                                   1   N3)).”

                                   2                   4.       “nucleoside”
                                        Term                   Illumina’s Proposal         BGI’s Proposal            Court’s Ruling
                                   3
                                        “nucleoside”           “A ‘nucleoside’ is          “A ‘nucleoside’           “A ‘nucleoside’ is
                                   4                           structurally similar to a   consists of a             structurally similar to a
                                                               nucleotide, but are         nitrogenous base, a       nucleotide, but are
                                   5                           missing the phosphate       sugar, and there are no   missing the phosphate
                                                               moieties. The term          phosphate moieties        moieties. The term
                                   6                           nucleoside                  attached to the sugar.    nucleoside
                                                               encompasses analogs         The term nucleoside       encompasses analogs
                                   7
                                                               and derivatives of          encompasses analogs       and derivatives of
                                   8                           nucleosides. A              and derivatives of        nucleosides. A
                                                               derivative or analog of     nucleosides. A            derivative or analog of
                                   9                           a nucleoside is             derivative or analog of   a nucleoside is
                                                               molecules whose core        a nucleoside is           molecules whose core
                                  10                           structure is the same       molecules whose core      structure is the same
                                                               as, or closely              structure is the same     as, or closely
                                  11
                                                               resembles that of, a        as, or closely            resembles that of, a
                                  12                           nucleoside, but which       resembles that of, a      nucleoside, but which
Northern District of California




                                                               has a chemical or           nucleoside, but which     has a chemical or
 United States District Court




                                  13                           physical modification,      has a chemical or         physical modification,
                                                               such as a different or      physical modification,    such as a different or
                                  14                           additional side groups,     such as a different or    additional side groups,
                                  15                           which allows the            additional side groups,   which allows the
                                                               derivative nucleoside       which allows the          derivative nucleoside
                                  16                           to be linked to another     derivative nucleoside     to be linked to another
                                                               molecule.”                  to be linked to another   molecule.”
                                  17                                                       molecule.”
                                  18            The parties’ sole dispute relates to the first sentence of the definition of “nucleoside.”
                                  19   Illumina’s proposed definition, including the phrase “[a] ‘nucleoside’ is structurally similar to a

                                  20   nucleotide, but are missing the phosphate moieties,” tracks the language of the specification. ’537

                                  21   Patent 4:59-60. BGI faults Illumina’s construction only because it requires a fact finder to

                                  22   reference the construction of “nucleotide” in order to determine the construction of “nucleoside.”

                                  23   Dkt. No. 112 at 17. It instead proposes “[a] ‘nucleoside’ consists of a nitrogenous base, a sugar,

                                  24   and there are no phosphate moieties attached to the sugar.” Id.

                                  25            I will construe the term “nucleoside” in accordance with the clear language of the

                                  26   specification. I do not find that it would confuse the fact-finder to reference the definition of
                                  27   “nucleotide,” to which the parties agree. Therefore, I construe “nucleoside” as “[a] ‘nucleoside’ is
                                  28   structurally similar to a nucleotide, but are missing the phosphate moieties. The term nucleoside
                                                                                           14
                                           Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 15 of 25




                                   1   encompasses analogs and derivatives of nucleosides. A derivative or analog of a nucleoside is

                                   2   molecules whose core structure is the same as, or closely resembles that of, a nucleoside, but

                                   3   which has a chemical or physical modification, such as a different or additional side groups, which

                                   4   allows the derivative nucleoside to be linked to another molecule.”

                                   5   II.     BGI’S ’984 PATENT

                                   6           C. Technology

                                   7           The ’984 Patent involves an “array,” or mechanism for analyzing multiple DNA fragments,

                                   8   that aims to increase the accuracy and efficiency of sequencing and thereby lower the cost. ’984

                                   9   Patent 3:44-53; 8:4-40; Dkt. No. 97 at 2. The ’984 Patent describes a solid support surface (such

                                  10   as glass or quartz), which has molecules immobilized or “disposed” on the surface in a particular

                                  11   way so as to increase the accuracy of the detection signal while allowing for large-scale detection.

                                  12   Id. At times, the patent refers to the immobilized DNA molecules as “capture oligonucleotides.”
Northern District of California
 United States District Court




                                  13   Id. 5:46-53. In addition, the patent describes the DNA that is to be sequenced, also described as

                                  14   “target polynucleotides” or “target DNA.” Id. 3:58-64; 11:55-57. Target DNA is copied and

                                  15   modified prior to introduction to the array so that it will bind with the capture oligonucleotides on

                                  16   the array. See, e.g., id. 6:17-30. It is then introduced to the array and binds to the capture

                                  17   oligonucleotides, and the target DNA can be sequenced by measuring signals or labels on the

                                  18   array. Id. 3:44-4:23, 17:30-18:33.

                                  19           The ’984 patent describes the preparation of the target DNA before it is introduced to the

                                  20   support surface. The target DNA fragments are first amplified so that multiple copies of the same

                                  21   fragment are present in one large macromolecule (as opposed to one single DNA fragment). Id.

                                  22   11:7-11. Amplification is generally understood to allow for stronger signal detection. Dkt. No. 97

                                  23   at 2; ’984 Patent 2:36-40. The claimed invention involves generally involves amplification of the

                                  24   fragments before they are bound to the array.4

                                  25           For example, in one embodiment of the ’984 Patent, the source DNA to be sequenced is

                                  26   first treated to form many single-stranded fragments. Id. 11:20-22. The DNA fragments then are

                                  27
                                       4
                                  28    The patent claims advantages over SBS conducted either without amplification or after in situ
                                       amplification as posing difficulties. Id. 2:36-51.
                                                                                         15
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 16 of 25




                                   1   treated so that they bind with “adaptor oligonucleotides,” compounds that allow the fragments to

                                   2   bind to themselves so that they form circles. Id. 11:25-43. The adaptor oligonucleotides can also

                                   3   include other features such as tagging or detection sequences. Id. 11:39-43. After the DNA

                                   4   fragment circles are formed, they are bound together into larger molecules containing multiple

                                   5   copies of the same circular DNA fragments, usually in a process called rolling circle replication

                                   6   (“RCR”). Id. 11:45-58. These larger macromolecules are called “concatemers” when they are

                                   7   derived from linear fragments such as in natural (not synthetic) DNA. Id. 10:32-45. They may

                                   8   also be “dendrimers,” or branched in structure, such as when they derive from synthetic DNA. Id.

                                   9   The adaptor oligonucleotides in the concatemers bind to capture oligonucleotides on the solid

                                  10   surface binding sites. Id. 11:67-12:21. Because there will be multiple copies of the same DNA

                                  11   fragment present at a particular binding site, the detection and sequencing of that fragment will be

                                  12   improved.
Northern District of California
 United States District Court




                                  13           A key aspect of the invention is the layout of the array so as to allow for optimal signal

                                  14   detection. The patent discloses a pattern of capture oligonucleotides bound to the solid support

                                  15   such that certain areas of the support contain oligonucleotides and certain areas do not. Id. 16:58-

                                  16   65. The areas without oligonucleotides will thus not bind with any target DNA, and allow for

                                  17   space between the binding areas so that detection and sequencing is easier. Dkt. No. 97 at 3. It is

                                  18   also possible to have a “random” array, which contain oligonucleotides that are located uniformly

                                  19   across the solid support. Id. The claimed array is high-density, which allows more DNA

                                  20   fragments to be detected and sequenced per square millimeter of solid support surface. Id. Thus,

                                  21   the patent claims certain densities of binding regions, separated by non-binding regions, that have

                                  22   DNA molecules attached to them that are detectable.

                                  23           D. Claim Construction

                                  24                1. “DNA binding regions” and “More Than 50% Of The DNA Binding Regions

                                  25                    In The Array Have Multiple Copies Of One Single DNA Of Said More Than

                                  26                    105 Different DNAs” and “More Than 80% Of The DNA Binding Regions In

                                  27                    The Array Have Multiple Copies Of The One Single DNA”
                                        Term                BGI’s Proposal        Illumina’s Proposal    Court’s Ruling
                                  28
                                                                                         16
                                       Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 17 of 25




                                        “DNA binding         No construction        “discrete, spaced apart   No construction
                                   1    regions”             necessary.             regions that are sized    necessary.
                                   2                                                to each bind at most a
                                                             In the alternative:    single DNA molecule”
                                   3                         “spatially discrete
                                                             regions for binding
                                   4                         DNA”
                                        “[more than          No construction        “[more than 50% of        “[more than 50% of
                                   5
                                        50% of the] DNA      necessary.             the] DNA binding          the] DNA binding
                                   6    binding                                     regions [in the array]    regions [in the array]
                                        regions [in the                             are occupied by a         are occupied by a
                                   7    array] …”                                   single DNA molecule       single DNA molecule
                                                                                    …”                        …”
                                   8    “[more than          No construction        “[more than 80% of        “[more than 80% of
                                        80% of the] DNA      necessary.             the] DNA binding          the] DNA binding
                                   9
                                        binding                                     regions [in the array]    regions [in the array]
                                  10    regions [in the                             are occupied by a         are occupied by a
                                        array]…”                                    single DNA molecule       single DNA molecule
                                  11                                                …”                        …”
                                        “more than           No construction        “more than 50% of the     “more than 50% of the
                                  12
Northern District of California




                                        50% of the DNA       necessary.             DNA binding regions       DNA binding regions
 United States District Court




                                  13    binding regions in                          in the array are          in the array are
                                        the array have       Alternative:           occupied by a single      occupied by a single
                                  14    multiple copies of   “Within the ‘more than DNA molecule              DNA molecule
                                        one single DNA       50%’ of DNA binding comprising multiple          comprising multiple
                                  15    of said more than    regions that have      copies of only one of     copies of only one of
                                        105 different        multiple copies of one the more than 100,000     the more than 100,000
                                  16    DNAs”                single DNA, there may genomic DNA                genomic DNA
                                  17                         also be additional,    sequences”                sequences”
                                                             different DNAs
                                  18                         present.”
                                        “more than           No construction        “more than 80% of the     “more than 80% of the
                                  19    80% of the DNA       necessary.             DNA binding regions       DNA binding regions
                                        binding regions in                          in the array are          in the array are
                                  20
                                        the array have       Alternative:           occupied by a single      occupied by a single
                                  21    multiple copies of   “Within the ‘more than DNA molecule              DNA molecule
                                        the one single       80%’ of DNA binding comprising multiple          comprising multiple
                                  22    DNA”                 regions that have      copies of only one of     copies of only one of
                                                             multiple copies of one the more than 100,000     the more than 100,000
                                  23                         single DNA, there may genomic DNA                genomic DNA
                                                             also be additional,    sequences”                sequences”
                                  24
                                                             different DNAs
                                  25                         present.”

                                  26          The parties indicated that the terms “DNA binding regions” and “More Than 50% Of The

                                  27   DNA Binding Regions In The Array Have Multiple Copies Of One Single DNA Of Said More

                                  28   Than 105 Different DNAs”/“More Than 80% Of The DNA Binding Regions In The Array Have

                                                                                     17
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 18 of 25




                                   1   Multiple Copies Of The One Single DNA” call for separate constructions. However, as both

                                   2   parties acknowledge in their briefing, construction of all of these terms requires parallel

                                   3   determinations of whether (i) the claim requires that each DNA binding region have one, and only

                                   4   one, DNA sequence, and (ii) the claim requires that each DNA binding region have one, and only

                                   5   one, DNA molecule. See Dkt. No. 113 at 6; Dkt. No. 116 at 3. Therefore, I will address the two

                                   6   terms together.

                                   7          With regard to the first question, the patent clearly contemplates that each DNA binding

                                   8   region have only one DNA sequence. Claim 1 states that “the sequence of the single DNA at each

                                   9   DNA binding region is not known.” ’984 Patent 75:29-30. The specification describes an array

                                  10   with sites “containing multiple copies of the same DNA per spot,” and spots that have “single

                                  11   informative DNA species.” Id. 7:10-15. The description in the patent of the preparation of

                                  12   concatemers and dendrimeters describe how to create macromolecules containing multiple copies
Northern District of California
 United States District Court




                                  13   of the same DNA fragment. Further, the invention functions efficiently due to the ability to read

                                  14   multiple identical signals from these concatemers without interference from signals from other

                                  15   DNA sequences.

                                  16          BGI does not dispute that the claim language of “one single DNA” refers to a single DNA

                                  17   sequence. Instead, it contends that the only dispute is whether the 50% and 80% limitations

                                  18   should include the word “only,” as Illumina proposes. Dkt. No. 116 at 3. It contends that the

                                  19   during amplification, errors can cause DNA copies with non-identical sequences, and thus a

                                  20   concatemer may have some segments that are not identical to the source DNA or the other

                                  21   segments. Id. at 4. Thus, BGI’s argument is effectively based upon contemplated errors in the

                                  22   sequencing process. Id.

                                  23          BGI’s position is undermined by the language of the claim term itself. The language “one

                                  24   single DNA” indicates that one, and only one, DNA sequence is present in each binding region.

                                  25   Were BGI’s interpretation correct that additional, different DNAs could also be present, see Dkt.

                                  26   No. 97 at 11, the inventor could have written “one DNA” or “at least one DNA” of the 100,000 or

                                  27   more different DNAs. The use of the term “one single” is clear: only one DNA sequence is

                                  28   present. Phillips, 415 F.3d at 1314 (“In some cases, the ordinary meaning of claim language as
                                                                                         18
                                           Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 19 of 25




                                   1   understood by a person of skill in the art may be readily apparent even to lay judges, and claim

                                   2   construction in such cases involves little more than the application of the widely accepted meaning

                                   3   of commonly understood words.”). Illumina argues that the addition of the word “only” is

                                   4   necessary to prevent BGI from making the argument that its claim encompasses more than one

                                   5   DNA sequence per binding region.5 Dkt. No. 113 at 12. Accordingly, I find that this term is

                                   6   appropriate for construction and adopt Illumina’s construction.6

                                   7           The second question is closer. As discussed in detail above with respect to Illumina’s

                                   8   patents, it is generally improper to read a limitation of a preferred embodiment into a claim term

                                   9   absent a clear disavowal of the scope of the term or unless the limitation can be fairly said to be

                                  10   the invention itself. The use of one macromolecule per DNA binding region is certainly a

                                  11   preferred embodiment. It is less clear whether it is a critical aspect of the invention that limits the

                                  12   claim term, in part because of the ambiguity of terms such as “single molecule” and “single
Northern District of California
 United States District Court




                                  13   DNA.”

                                  14           The patent states that “[t]he present method relates to methods and compositions for high-

                                  15   throughput analysis of populations of individual molecules, and more particularly, to methods and

                                  16   compositions related to fabrication of single molecule arrays…” ’984 Patent 1:34-37. However,

                                  17   references in the patent to individual or single “molecules” may refer to individual DNA

                                  18   fragments, and not individual macromolecules. See id. 2:52-58 (describing arrays “that permitted

                                  19   efficient and convenient analysis of large numbers of individual molecules, such as DNA

                                  20   fragments covering substantially an entire mammalian-sized genome.”).

                                  21           Other parts of the specification suggest that single molecules refer to macromolecules. The

                                  22   “summary of the invention” describes several aspects of the array, all mentioning a “single

                                  23   molecule.” For example, it states that “in another aspect, such single molecules are disposed in a

                                  24

                                  25   5
                                         BGI’s argument is not that no construction is necessary because the language is clear, but instead
                                  26   that the invention encompasses multiple DNA sequences per binding region. This is plainly not in
                                       accordance with the language or the specification, and thus the term requires construction.
                                  27   6
                                        The parties dispute the prosecution history of the ’984 Patent as it relates to these terms.
                                  28   However, the prosecution history contains many of the same ambiguities as the specification and
                                       does not shed any additional light on the constructions.
                                                                                        19
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 20 of 25




                                   1   planar array randomly distributed onto discrete spaced apart regions having defined positions.

                                   2   Preferably, in this aspect, the discrete spaced apart regions each have an area of no more than a

                                   3   single molecule and each is surrounded by an inter-regional space that is substantially free of other

                                   4   single molecules.” Id. 4:17-23. Later, it states that “[g]enerally, the area of discrete spaced apart

                                   5   regions (1122) is selected, along with attachment chemistries, macromolecular structures

                                   6   employed, and the like, to correspond to the size of single molecules of the invention so that when

                                   7   single molecules are applied to surface (1120) substantially every region (1122) is occupied by no

                                   8   more than one single molecule.” Id. 14:11-18. “Thus, a single molecule will ‘occupy’ all

                                   9   linkages to the surface at a particular discrete spaced apart region, thereby reducing the chance that

                                  10   a second single molecule will also bind to the same region.” Id. 14:22-26.

                                  11          BGI points out that the patent describes arrays in which only the “majority” of the binding

                                  12   regions contain one single molecule. Dkt. No. 97 at 9; ’984 Patent 5:1-9. In addition, the patent
Northern District of California
 United States District Court




                                  13   claims state that more than 50% (or 80%) of the DNA binding regions have “multiple copies of

                                  14   one single DNA,” which necessarily suggests that the remaining DNA binding regions could have

                                  15   more than “one single DNA.” BGI’s argument is persuasive with respect to the construction of

                                  16   “DNA binding regions,” and I agree with BGI that Illumina’s construction, which requires the

                                  17   binding region itself to contain “at most” one molecule, contradicts the context of the claims and

                                  18   the specification. I find that “binding region” does not need construction.

                                  19          However, that does not address the heart of this inquiry, as the parties also dispute the

                                  20   meaning of the terms “[more than 50% of the] DNA binding regions [in the array] …,” which

                                  21   Illumina contends should be construed as “[more than 50% of the] DNA binding regions [in the

                                  22   array] are occupied by a single DNA molecule …” BGI contends that when the patentee desired

                                  23   to claim DNA binding regions of a specific size, it did so in dependent claims 4, 7, 9, and 10. Dkt.

                                  24   No. 97 at 7. These claims describe a diameter and sizing of the regions, but say nothing about the

                                  25   number of molecules that bind in each region. However, the portion of the patent specification

                                  26   that discusses this sizing suggests that it is to accommodate one “nanoball” per binding region. It

                                  27   states that “[h]aving 120-250 nm DNA sites in a regular grid with 250-500 nm center-to-center

                                  28   spacing will provide 20-80 times more DNA samples per surface than arrays with random attached
                                                                                         20
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 21 of 25




                                   1   DNA with spots of about 1000 nm in size . . . Furthermore, attaching RCR products onto this

                                   2   dense grid of capture probe spots ensures that each DNA ball is concentrated on a much smaller

                                   3   surface, increasing the signal and the speed of biochemical assays.” ’984 Patent 16:43-52

                                   4   (emphasis added).

                                   5          Although this is another close question, I find that the specification and claim language

                                   6   support Illumina’s construction to limit the binding regions to one DNA macromolecule. The

                                   7   specification demonstrates that the use of one macromolecule per binding region is more than a

                                   8   preferred embodiment; it is central to the invention. One of the patent’s main inventions involves

                                   9   macromolecules of one cloned DNA fragment. The composition of the array uses the

                                  10   macromolecules placed in a way such that the signal is easily detectable, but also in a high density

                                  11   such that large numbers of molecules can be sequenced per surface area. BGI’s construction

                                  12   would contemplate clusters of the macromolecules per binding site, which would call for larger
Northern District of California
 United States District Court




                                  13   binding regions than would be necessary if only one macromolecule was used. This diminishes a

                                  14   key benefit of the high-density array.

                                  15          Further, BGI points to the description of “in situ” amplification in certain embodiments to

                                  16   argue for a broader construction encompassing multiple molecules per binding region. Dkt. No.

                                  17   97 at 9. But this “amplification”—which also may refer to the process of creating macromolecules

                                  18   using RCR—does not clearly result in multiple molecules, but appears to relate to amplifying one

                                  19   macromolecule. See ’984 Patent 6:18-27 (“In embodiments, DNA arrays are formed by attaching

                                  20   concatemers of the same fragment or by in-situ amplification of a single DNA molecule.”). And

                                  21   for the reasons discussed above, multiple macromolecules per binding region would eliminate

                                  22   primary benefits of the claimed invention. Unlike my above analysis of enzymatic incorporation

                                  23   in the ’984 Patent, the preferred embodiment involving one concatemer per binding site is fairly

                                  24   described as the invention itself.

                                  25          Accordingly, I adopt Illumina’s construction of the terms “[more than 50% of the] DNA

                                  26   binding regions [in the array] …,” and “[more than 80% of the] DNA binding regions [in the

                                  27   array] …”

                                  28                  2.      “more than 105 different DNAs comprising genomic sequences”
                                                                                        21
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 22 of 25




                                        Term                 BGI’s Proposal             Illumina’s Proposal        Court’s Ruling
                                   1
                                        “more than 105       No construction            “more than 100,000         “at least 100,001
                                   2    different DNAs       necessary.                 DNAs that each have a      DNAs that each have
                                        comprising                                      different genomic          different genomic
                                   3    genomic              In the alternative to      sequence”                  sequences”
                                        sequences”           Illumina’s
                                   4                         proposed construction:
                                                             “more than 100,000
                                   5
                                                             DNAs that have
                                   6                         different genomic
                                                             sequences”
                                   7
                                              In its reply, BGI stated that it “does not object to the adoption of the following
                                   8
                                       alternative proposal that captures the meaning intended by both parties: ‘at least 100,001 DNAs
                                   9
                                       that each have different genomic sequences.’” Dkt. No. 116 at 13. Illumina does not object to this
                                  10
                                       proposal. Accordingly, “more than 105 different DNAs comprising genomic sequences” is
                                  11
                                       construed as “at least 100,001 DNAs that each have different genomic sequences.”
                                  12
Northern District of California




                                                      3.     “array”
 United States District Court




                                  13    Term                 BGI’s Proposal             Illumina’s Proposal        Court’s Ruling
                                        “array”              No construction            “a material or group of    “a solid phase support
                                  14                         necessary.                 materials having a         having a surface,
                                  15                                                    rigid or semi-rigid        usually planar or
                                                                                        surface or surfaces,       substantially planar,
                                  16                                                    usually planar or          which carries an array
                                                                                        substantially planar,      of sites containing
                                  17                                                    which carries an array     nucleic acids, such that
                                                                                        of sites containing        each member site of
                                  18                                                    nucleic acids, such that   the array comprises
                                  19                                                    each member site of        identical copies of
                                                                                        the array comprises        immobilized
                                  20                                                    identical copies of        oligonucleotides or
                                                                                        immobilized                polynucleotides and is
                                  21                                                    oligonucleotides or        spatially defined and
                                                                                        polynucleotides and is     not overlapping with
                                  22
                                                                                        spatially defined and      other member sites of
                                  23                                                    not overlapping with       the array; that is, the
                                                                                        other member sites of      sites are spatially
                                  24                                                    the array; that is, the    discrete”
                                                                                        sites are spatially
                                  25                                                    discrete”
                                  26          The specification expressly defines “array” in the “Definitions” section as “a solid phase
                                  27   support having a surface, usually planar or substantially planar, which carries an array of sites
                                  28   containing nucleic acids, such that each member site of the array comprises identical copies of
                                                                                        22
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 23 of 25




                                   1   immobilized oligonucleotides or polynucleotides and is spatially defined and not overlapping with

                                   2   other member sites of the array; that is, the sites are spatially discrete.” ’984 Patent 63:31-37.

                                   3   BGI nonetheless argues that the term does not require construction because the definition

                                   4   describes a broader construction of the term than the claimed array comprises, is redundant, and

                                   5   imports extraneous limitations. Dkt. No. 97 at 13-15. These arguments are unpersuasive.

                                   6          Construing the term “array” in accordance with the definition set forth in the patent does

                                   7   not mean that the patent claim must have the same breadth; indeed, the claim terms limit the array

                                   8   that is claimed. In addition, to the extent that the stated definition of the term “array” serves to

                                   9   limit the claim, which does not appear to be the case here, the definition indicates that that was the

                                  10   intent of the patentee in defining that term. Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d

                                  11   1362, 1365–66 (Fed. Cir. 2012).

                                  12          BGI has not pointed to a compelling reason to depart from this basic canon of claim
Northern District of California
 United States District Court




                                  13   construction. In reply, it argues that the specification describes array attributes not recited in the

                                  14   claims, and describes attributes that are recited in Claim 1 separately and in addition to the term

                                  15   array. Dkt. No. 116 at 13. It also claims that Illumina’s construction would impermissibly import

                                  16   a “planar” requirement into the claims that would exclude Illumina’s accused products, which

                                  17   include wells. Id. at 14. However, the definition of “array” does not require that the array be

                                  18   planar, only that it is usually planar. At any rate, this is not a reason to depart from the clearly-

                                  19   defined construction of “array” set forth in the patent.

                                  20          At the same time, I agree with BGI that it is inappropriate for Illumina to import the

                                  21   definition of “solid phase support” into the definition of “array.” Both terms are defined in the

                                  22   specification, but are defined separately. As with Illumina’s patent term “nucleoside” above, I

                                  23   track the language that the patentee chose to use for each definition. Accordingly, “array” is

                                  24   construed as “a solid phase support having a surface, usually planar or substantially planar, which

                                  25   carries an array of sites containing nucleic acids, such that each member site of the array

                                  26   comprises identical copies of immobilized oligonucleotides or polynucleotides and is spatially

                                  27   defined and not overlapping with other member sites of the array; that is, the sites are spatially

                                  28   discrete.”
                                                                                          23
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 24 of 25




                                   1                  4.   “oligonucleotides”
                                        Term               BGI’s Proposal               Illumina’s Proposal       Court’s Ruling
                                   2
                                        “oligonucleotides” No construction              “linear polymers of       “linear polymers of
                                   3                       necessary.                   nucleotide monomers”      nucleotide monomers,
                                                                                                                  in either single-
                                   4                         In the alternative to                                stranded or double-
                                                             Illumina’s proposed                                  stranded forms”
                                   5                         construction:
                                                             “linear polymers of
                                   6
                                                             nucleotide monomers,
                                   7                         in either single-
                                                             stranded or double-
                                   8                         stranded forms”
                                   9          The patent defines “oligonucleotide” as “a linear polymer of nucleotide monomers” and

                                  10   states that the term is used interchangeably with the term “polynucleotide.” ’984 Patent 65:54-56.

                                  11   It states that “[a]s used herein, the terms may also refer to double stranded forms.” Id. at 56-57.

                                  12   BGI again argues that this term does not require construction, but does not provide any basis to
Northern District of California
 United States District Court




                                  13   depart from the canon of claim construction that a patent may act as his own lexicographer. Dkt.

                                  14   No. 97 at 16. However, it proposes an alternative to include “in either single-stranded or double-

                                  15   stranded forms” to incorporate the second sentence of the definition. Dkt. No. 97 at 16. Illumina

                                  16   does not object to this inclusion. Dkt. No. 113 at 25; see also Dkt. No. 116 at 15. This definition

                                  17   is in accord with the definition in the specification and should be adopted.

                                  18                                             CONCLUSION

                                  19          I construe the disputed terms as follows:

                                  20
                                        Term                        Court’s Construction
                                  21    “incorporating into the     “incorporating into the nucleic acid molecule at the 3' end”
                                  22    nucleic acid molecule”
                                        “said protecting group      No construction necessary
                                  23    can be modified or
                                        removed to expose a 3'
                                  24    OH group”
                                        “[comprises/comprising]     “includes at least an azido group (i.e. a group of three
                                  25
                                        an azido group”             nitrogen atoms covalently linked, represented as (–N3))”
                                  26    “nucleoside”                “A ‘nucleoside’ is structurally similar to a nucleotide, but are
                                                                    missing the phosphate moieties. The term nucleoside
                                  27                                encompasses analogs and derivatives of nucleosides. A
                                                                    derivative or analog of a nucleoside is molecules whose core
                                  28                                structure is the same as, or closely resembles that of, a
                                                                                         24
                                        Case 3:19-cv-03770-WHO Document 190 Filed 06/26/20 Page 25 of 25




                                                                   nucleoside, but which has a chemical or physical
                                   1                               modification, such as a different or additional side groups,
                                   2                               which allows the derivative nucleoside to be linked to
                                                                   another molecule.”
                                   3    “DNA binding regions”      No construction necessary.
                                        “[more than                “[more than 50% of the] DNA binding regions [in the array]
                                   4    50% of the] DNA            are occupied by a single DNA molecule …”
                                        binding
                                   5
                                        regions [in the array]
                                   6    …”
                                        “[more than                “[more than 80% of the] DNA binding regions [in the array]
                                   7    80% of the] DNA            are occupied by a single DNA molecule …”
                                        binding
                                   8    regions [in the array]…”
                                   9    “more than                 “more than 50% of the DNA binding regions in the array are
                                        50% of the DNA             occupied by a single DNA molecule comprising multiple
                                  10    binding regions in the     copies of only one of the more than 100,000 genomic DNA
                                        array have multiple        sequences”
                                  11    copies of one single
                                        DNA of said more than
                                  12    105 different DNAs”
Northern District of California
 United States District Court




                                  13    “more than                 “more than 80% of the DNA binding regions in the array are
                                        80% of the DNA             occupied by a single DNA molecule comprising multiple
                                  14    binding regions in the     copies of only one of the more than 100,000 genomic DNA
                                        array have multiple        sequences”
                                  15    copies of the one single
                                        DNA”
                                  16
                                        “more than 105             “at least 100,001 DNAs that each have different genomic
                                  17    different DNAs             sequences”
                                        comprising genomic
                                  18    sequences”
                                        “array”                    “a solid phase support having a surface, usually planar or
                                  19                               substantially planar, which carries an array of sites
                                  20                               containing nucleic acids, such that each member site of the
                                                                   array comprises identical copies of immobilized
                                  21                               oligonucleotides or polynucleotides and is spatially defined
                                                                   and not overlapping with other member sites of the array;
                                  22                               that is, the sites are spatially discrete.”
                                        “oligonucleotides”         “linear polymers of nucleotide monomers, in either single-
                                  23                               stranded or double-stranded forms”
                                  24          IT IS SO ORDERED.
                                  25   Dated: June 26, 2020
                                  26
                                  27                                                               William H. Orrick
                                                                                                   United States District Judge
                                  28
                                                                                       25
